United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1700
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                            Michael Christopher Lewis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                           Submitted: September 1, 2021
                             Filed: September 7, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Michael Lewis appeals the sentence the district court1 imposed after he pleaded
guilty to drug and firearm offenses. His counsel has moved to withdraw and has filed

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence, as there was no indication that it overlooked a relevant 18
U.S.C. § 3553(a) factor, or committed a clear error of judgment in weighing relevant
factors, see United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013)
(standard of review); and the sentence was below the Guidelines range, see United
States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion and
affirm.
                       ______________________________




                                        -2-